In re: Ruby M. Mercer applying for cer-tiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Calcasieu. 155 So.2d 112.
Writ denied. Under the facts found by the Court of Appeal the judgment is correct.
McCALEB, J., is of the opinion that a writ should be granted as a matter of right since the decision is contrary to our holding in Byas v. Hotel Bentley, 157 La. 1030, 103 So. 303.
*607SANDERS, J., is of the opinion that the writ should be granted. See Byas v. Hotel Bentley, 157 La. 1030, 103 So. 303.
FOURNET, C. J., is of the opinion that the decision and opinion complained of is contrary to jurisprudence of this Court on the subject and a writ should be granted to correct the same as well as the many Court of Appeal decisions that seem to be to the contrary of our jurisprudence.